—In an action to recover damages for breach of warranty, the plaintiff appeals from an order of the Supreme Court, Kings County (G. Aronin, J.), dated March 17, 1997, which granted the defendant’s motion to dismiss the complaint as barred by the Statute of Limitations.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the plaintiff’s action is barred by the four-year Statute of Limitations imposed by Uniform Commercial Code § 2-275 (see, Heller v U.S. Suzuki Motor Corp., 64 NY2d 407; Doyle v Happy Tumbler Wash-O-Mat, 90 AD2d 366; Weinstein v General Motors Corp., 51 AD2d 335; Constable v Colonie Truck Sales, 37 AD2d 1011). Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.